DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, line 15, insert the word --to-- after the word “corresponding”.  
	In claim 5, line 18, delete the words --so as-- in front of the phrase “to become”.


Allowable Subject Matter
Claims 1, 3, 5, 6, and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  Please see pages 1-2 (labeled pages 8-9) in the Applicant Arguments/Remarks Made in an Amendment filed 8/27/21, the Interview Summary for the interview held on 7/27/21, the examiner’s amendment noted above which corrects a typographical error in claim 1 and in claim 5 (please note that 
Claim 1 recites a charging control device adapted to control a charging current supplied to a secondary battery, comprising: a state of charge detection unit adapted to detect a state of charge of the secondary battery; a storage unit adapted to store a charging pattern in which the state of charge and the charging current are associated in a manner where the charging current decreases as the state of charge approaches full charge; and a charging control unit adapted to change the charging pattern in accordance with the state of charge of the secondary battery when charging is initiated, and to control the charging current in accordance with the charging pattern after having been changed, wherein the charging pattern is a charging pattern determined by the state of charge when charging is initiated, and in the charging control unit, in the case that the state of charge when charging is initiated is lower than the state of charge of the charging pattern when charging is initiated, the charging pattern is changed in a manner that the state of charge corresponding to the charging current of the charging pattern is lowered by an amount equal to a difference between the state of charge when charging is initiated and the state of charge of the charging pattern when charging is initiated.
Claim 5 recites a charging control device adapted to control a charging current supplied to a secondary battery, comprising: a state of charge detection unit adapted to detect a state of charge of the secondary battery; a storage unit adapted to store a charging pattern in which the state of charge and the charging current are associated in a manner where the charging current 
Claim 9 recites a charging control device adapted to control a charging current supplied to a secondary battery, comprising: a state of charge detection unit adapted to detect a state of charge of the secondary battery; a storage unit adapted to store a charging pattern in which the state of charge and the charging current are associated in a manner where the charging current decreases as the state of charge approaches full charge; and a charging control unit adapted to change the charging pattern in accordance with the state of charge of the secondary battery when charging is initiated, and to control the charging current in accordance with the charging pattern after having been changed, wherein: the charging pattern is a charging pattern determined by the state of charge of the secondary battery when charging is initiated; the 
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.P./Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859